 1                                                            JS-6
 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     TREVOR MILD, Individually
11                                              Case No.: 2:18-cv-04231-RGK-JEM
     and on Behalf of All Others Similarly
12   Situated,
                             Plaintiff,         Honorable R. Gary Klausner
13
                   v.                           Hearing Date: October 21, 2019
14

15   PPG INDUSTRIES, INC., MICHAEL
     H. MCGARRY, VINCENT J.
16
     MORALES, and MARK C. KELLY,
17
                             Defendants.
18

19            [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES
20             AND REIMBURSEMENT OF LITIGATION EXPENSES
21        This matter came on for hearing on October 21, 2019 (the “Settlement
22 Hearing”) on Lead Counsel’s motion for an award of attorneys’ fees and

23 reimbursement of Litigation Expenses.      The Court having considered all matters
24 submitted to it at the Settlement Hearing and otherwise; and it appearing that notice

25 of the Settlement Hearing substantially in the form approved by the Court was

26 mailed to all Settlement Class Members who or which could be identified with

27 reasonable effort, and that a summary notice of the hearing substantially in the form

28 approved by the Court was published in Investor’s Business Daily and was

                        [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES AND
                             REIMBURSEMENT OF LITIGATION EXPENSES
 1 transmitted over the PR Newswire pursuant to the specifications of the Court; and

 2 the Court having considered and determined the fairness and reasonableness of the

 3 award of attorneys’ fees and Litigation Expenses requested,

 4        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
 5        1.     This Order incorporates by reference the definitions in the Stipulation
 6 and Agreement of Settlement dated June 1, 2019 (D.E. 119-1) (the “Stipulation”)

 7 and all capitalized terms not otherwise defined herein shall have the same meanings

 8 as set forth in the Stipulation.

 9        2.     The Court has jurisdiction to enter this Order and over the subject
10 matter of the Action and all parties to the Action, including all Settlement Class

11 Members.

12        3.     Notice of Lead Counsel’s motion for an award of attorneys’ fees and
13 reimbursement of Litigation Expenses was given to all Settlement Class Members

14 who could be identified with reasonable effort. The form and method of notifying

15 the Settlement Class of the motion for an award of attorneys’ fees and expenses

16 satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the

17 Private Securities Litigation Reform Act of 1995 (15 U.S.C. § 78u-4(a)(7)), due

18 process, and all other applicable law and rules, constituted the best notice

19 practicable under the circumstances, and constituted due and sufficient notice to all

20 persons and entities entitled thereto.

21        4.     Lead Counsel are hereby awarded attorneys’ fees in the amount of 25%
22 of the Settlement Fund and $724,020.03 in reimbursement of litigation expenses

23 (which fees and expenses shall be paid from the Settlement Fund), which sums the

24 Court finds to be fair and reasonable. In making this award of attorneys’ fees and

25 reimbursement of expenses to be paid from the Settlement Fund, the Court has

26 considered and found that:

27               A.     The Settlement has created a fund consisting of $25,000,000 in
28        cash that has been funded into escrow pursuant to the terms of the Stipulation,
                                             2
                       [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES AND
                            REIMBURSEMENT OF LITIGATION EXPENSES
 1        and that numerous Settlement Class Members who submit acceptable Claim
 2        Forms will benefit from the Settlement that occurred because of the efforts of
 3        Lead Counsel;
 4               B.     Copies of the Notice Packet were mailed to over 270,000
 5        potential Settlement Class Members and nominees stating that Lead Counsel
 6        would apply for attorneys’ fees in an amount not exceed 27% of the
 7        Settlement Fund and reimbursement of Litigation Expenses in an amount not
 8        to exceed $735,000. There were no objections to the requested attorneys’
 9        fees and expenses;
10               C.     Lead Counsel has conducted the litigation and achieved the
11        Settlement with skill, perseverance and diligent advocacy;
12               D.     The Action raised a number of complex issues;
13               E.     Had Lead Counsel not achieved the Settlement there would
14        remain a significant risk that Lead Plaintiff and the other members of the
15        Settlement Class may have recovered less or nothing from Defendants;
16               F.     Lead Counsel undertook the Action on a fully contingent basis,
17        thereby assuming the risk of loss;
18               G.     Counsel in this Action have devoted over 14,115 hours, with a
19        lodestar value of approximately $6,397,220.75 to achieve the Settlement; and
20               H.     The amount of attorneys’ fees awarded and expenses to be
21        reimbursed from the Settlement Fund are fair and reasonable and consistent
22        with awards in similar cases.
23        5.     Lead Plaintiff Joe Cammarata is hereby awarded $5,000 from the
24   Settlement Fund as reimbursement for his reasonable costs and expenses directly
25   related to his representation of the Settlement Class.
26        6.     Any appeal or any challenge affecting this Court’s approval regarding
27   any attorneys’ fees and expense application shall in no way disturb or affect the
28   finality of the Judgment.
                                             3
                       [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES AND
                            REIMBURSEMENT OF LITIGATION EXPENSES
 1        7.     Exclusive jurisdiction is hereby retained over the parties and the
 2   Settlement Class Members for a period of five (5) years for all matters relating to
 3   this Action, including the administration, interpretation, effectuation or
 4   enforcement of the Stipulation and this Order.
 5        8.     In the event that the Settlement is terminated or the Effective Date of
 6   the Settlement otherwise fails to occur, this Order shall be rendered null and void to
 7   the extent provided by the Stipulation.
 8        9.     There is no just reason for delay in the entry of this Order, and
 9 immediate entry by the Clerk of the Court is expressly directed.

10

11        SO ORDERED this 25th day of October, 2019.
12

13                                     ________________________________________
14                                            The Honorable R. Gary Klausner
                                                United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             4
                       [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES AND
                            REIMBURSEMENT OF LITIGATION EXPENSES
